               Case 13-18735-mkn       Doc 322    Entered 06/11/21 08:45:01      Page 1 of 1




 1

 2

 3

 4        Entered on Docket
     ___________________________________________________________________
         June 11, 2021
 5

 6

 7

 8
                                  UNITED STATES BANKRUPTCY COURT
 9                                           DISTRICT OF NEVADA
10

11    In re:                                                 Case No.: BK-S-13-18735-MKN

12                                                           CHAPTER 7
      SIX STAR CLEANING AND CARPET
13    SERVICES, INC.,
                                                             ORDER GRANTING SUBSTITUTION OF
14                                 Debtor.                   COUNSEL
15

16             The Court hereby grants the Substitution of Counsel submitted by Michael A. Urban, Esq., and
17    Nathan R. Ring, Esq. of The Urban Law Firm on October 15, 2019. The Court grants the withdrawal
18    of Michael A. Urban, Esq., and Nathan R. Ring, Esq. of The Urban Law Firm, and substitution and
19    appearance of Brownstein Hyatt Farber Schreck, LLP as counsel of record for the Laborers Joint Trust
20    Funds.
21    IT IS SO ORDERED.
22    Submitted By:
23    THE URBAN LAW FIRM

24    /s/ Nathan R. Ring
      MICHAEL A. URBAN, Nevada State Bar No. 3875
25    NATHAN R. RING, Nevada State Bar No. 12078
      4270 South Decatur Blvd., Suite A-9
26    Las Vegas, Nevada 89103
      Telephone: (702) 968-8087
27    Facsimile: (702) 968-8088
      Electronic Mail: murban@theurbanlawfirm.com
28                     nring@theurbanlawfirm.com
      Counsel for Laborers Joint Trust Funds

                                                         1
